Title: From Thomas Jefferson to Thomas Chalkley James, 14 January 1809
From: Jefferson, Thomas
To: James, Thomas Chalkley


                  
                     Sir 
                     
                     Washington Jan. 14. 09.
                  
                  I have recieved your favor of the 6th. inst. informing me that the American Philosophical society had been pleased, at their late election, unanimously to re-elect me President of the society. in desiring, in my letter to the Vice-presidents, that I might be permitted to withdraw from that honour, I asked from a conscientious persuasion that I was keeping from that important station members whose position, as well as qualifications, would enable them to render more effectual services to the institution. but the society having thought proper again to name me, I shall obey with dutifulness, and be ever anxious to avail myself of every occasion of being useful to them.   I pray you to be so good as to communicate my thanks to them, with assurances of my devotion to their service, & to accept those of great esteem & respect for yourself personally.
                  
                     Th: Jefferson 
                     
                  
               